DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 3, 8, and 13-20 is/are withdrawn.  

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant argues Wortz does not have an inner chamber to hold an IOL.  Wortz clearly teaches such a chamber.  Figures E and G each show an IOL within the bounds of the capsule.  The space where the IOL is placed is the inner chamber.  See also Figure 58A, which clearly has an inner chamber within it that functions to hold the IOL.
Applicant appears to present arguments regarding the method of assembly of the claimed features.  Specifically, that Wortz has the IOL already (presumably meaning after implantation) within the capsule's inner chamber, whereas the instant devices is implanted in stages where the capsule is placed without the IOL and subsequently the IOL is placed into an implanted capsule's inner chamber.  The claims are not directed to a method.   The claimed invention is drawn to a device having a capsule having an inner chamber into which an IOL is able to be placed.  As Wortz teaches an IOL in the capsule, the feature of an inner chamber and its function of holding an IOL are each clearly met. 
As claimed, there is no requirement for the functions to be met when implanted and the IOL is not positively claimed (and therefore not required).  
Even if a function for in situ assembly is added to the claim, Wortz teaches in column 68, lines 42-59 an IOL is inserted into the capsule and can be rotated, indicating the capsule and IOL are separate parts and therefore capable of being inserted into the eye separately.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wortz, et al (Wortz) (US 9,358,103 B1).
Regarding Claim 1, Wortz teaches a device for insertion into an eye (e.g. Figure 58E, #5880, column 39, lines 1-21), comprising:
a capsule (#5880) having an outer surface (e.g. Figure 58E, radially outer surface of the rounded rectangle) defining an inner chamber configured to receive an intraocular lens (IOL) (e.g. Figure 58G, #5892 is an IOL within the inner chamber), wherein the capsule has an anterior aperture configured to allow the IOL to pass into the inner chamber (e.g. Figure 58G, anterior is the surface shown when looking at the page), and 
an attachment mechanism for attaching the capsule to a sclera of the eye (e.g. column 69, line 52 to column 70, line 5). 

Regarding Claim 2, the capsule being formed from an optically clear material (e.g. column 65, lines 38-64). 
Regarding Claim 4, the capsule is formed from a polymer (e.g. column 65, lines 38-64). 
Regarding Claim 5, there is a flexible outer ring (e.g. Figure 58A, # 5820, column 65, lines 38-64 and column 65, line 65 to column 66, line 16). 
Regarding Claim 6, the attachment mechanism comprises a suture (e.g. column 69, line 52 to column 70, line 5). 
Regarding Claim 7, the suture is a loop (e.g. column 66, line 61 to column 67, line 7, the suture uses #5828, which is an opening to attach the device to the sclera; in order to make such an attachment, the suture will at least be looped around the edge of the opening in #5828 forming a loop there; see also e.g. column 71, lines 37-57). 
Regarding Claim 9, there is a posterior aperture (e.g. Figure 58A). 
Regarding Claim 10, there is a notch, discontinuity, or gap (e.g. Figure 58A, notch #5824, the openings discussed supra and the spacing between #s 5827s are examples of gaps, and the openings are an example of discontinuities).
Regarding Claim 11, the device is a material having strength, stability, and biocompatibility (e.g. column 65, lines 38-64, materials of the device; all materials inherently have a strength and a stability; the materials disclosed are biocompatible). 
Regarding Claim 12, the device is compatible with IOLs configured to be used in a natural capsule (e.g. column 12, lines 23-42; the IOLs used in the prosthetic capsular are any IOL, which includes those designed for implantation in a natural capsule). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/4/2022